Case: 12-40663         Document: 00512365033          Page: 1     Date Filed: 09/06/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                           September 6, 2013
                                         No. 12-40663
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee

v.

CARLOS ARIAGA-PASTRANA, also known as Carlos Arriaga-Pastrana,

                                                     Defendant-Appellant


                      Appeal from the United States District Court
                           for the Southern District of Texas
                               USDC No. 5:11-CR-1372-1


Before DAVIS and JONES, Circuit Judges, and MILAZZO*, District Judge.
PER CURIAM:**
       Carlos Ariaga-Pastrana pleaded guilty to illegal reentry by a deported
alien. The district court imposed a 41-month sentence for this offense, to be
followed by a one-year term of supervised release. On appeal, Ariaga-Pastrana
challenges the procedural and substantive reasonableness of his supervised
release term on the grounds that the district court did not explain why it
imposed a term of supervised release and the court did not account for the fact


       *
           District Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40663     Document: 00512365033      Page: 2    Date Filed: 09/06/2013

                                  No. 12-40663

that he is a deportable alien, a factor that, he contends, should have received
significant weight. Because Ariaga-Pastrana did not raise these issues or object
to his sentence in the district court, we review for plain error only. See United
States v. Dominguez-Alvarado, 695 F.3d 324, 328-29 (5th Cir. 2012).
      If the defendant is an alien who is likely to be deported after serving a
prison sentence, supervised release is not ordinarily imposed and “should not be
imposed absent a determination that supervised release would provide an added
measure of deterrence and protection based on the facts and circumstances of a
particular case.” Id. at 329; see U.S.S.G. § 5D1.1, comment. (n.5). Here, the
district court did not explain why it chose to impose a supervised release term.
Nonetheless, the record does not suggest that if the court had explained the
sentence in greater detail it would have concluded that supervised release was
unwarranted. Moreover, given Ariaga-Pastrana’s history of illegally reentering
the United States within a short time of being deported, he is unable to show
that any error, if left uncorrected, would seriously affect the fairness, integrity,
or public reputation of the judicial proceedings. See Puckett v. United States, 556
U.S. 129, 135 (2009). Accordingly, Ariaga-Pastrana has not shown that the
district court committed reversible plain error by not adequately explaining its
decision to order a supervised release term.
      As for substantive reasonableness, Ariaga-Pastrana’s one-year supervised
release term was within the advisory guidelines range, and Ariaga-Pastrana has
not overcome the inference that the district court considered the relevant factors
in imposing this sentence. See United States v. Mares, 402 F.3d 511, 519 (5th
Cir. 2005). Accordingly, he has not established that the court plainly erred in
imposing supervised release.      The judgment of the district court is thus
AFFIRMED.




                                         2